The Surrogate.—The brief of the petitioners’ counsel submitted, states the numerous authorities holding that this court is one of limited jurisdiction, and that if claims are contested or disputed, the Surrogate is ousted of jurisdiction to hear and pass upon them. Section 43, 3 R. S., 96 (6 ed,), provides that no part of the property of the deceased shall be retained by an executor or administrator tp satisfy his own debt or claim until approved and allowed by the Surrogate, and section 44 provides that such claim may be proved on the service and return of a citation for that purpose, or on the final account. (Williams v. Purdy, 6 Paige, 166.)
It is clear, therefore, that proceedings may be taken for the purpose of establishing the claim in behalf of the administrator, or that he may wait until his final accounting, when he may prove the same. This provision of itself is sufficient to warrant the conclusion, that, being objected to on the final accounting, the Surrogate has full power and authority to hear the proof, and pass upon the question. For it is to be done, in the language of the statute, on the final accounting, and it would be *265absurd to hold that such final accounting must be suspended until a reference of the claim shall be made, or an action commenced for its recovery. Such a claim, being disputed on the final accounting, is not analogous to a claim disputed under the statute by the representatives of the estate / for there is no such dispute. It is the representative who maltes the claim, and the statute clearly contemplates, on its being disputed, a trial of the question before the auditor or Surrogate. The proceeding seems to me to be analogous to that of determining a disputed claim, on an application for the sale of real estate to pay debts. (See Hopkins v. Van Valkenburgh, 16 Hun, 3.)
The motion must be denied.
Ordered accordingly.